                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF OHIO
                            EASTERN DIVISION

Joseph D. Plymale,

             Petitioner,

      v.                                  Case No. 2:17-cv-832

Warden, Ross Correctional
Institution,

             Respondent.

                                  ORDER
      Petitioner, an Ohio inmate, filed the instant habeas corpus
action pursuant to 28 U.S.C. §2254 against the Warden of the Ross
Correctional Institution, asserting claims relating to his state
court convictions for aggravated murder, aggravated robbery, having
weapons while under a disability, tampering with evidence, and a
firearm specification.       On April 2, 2019, the magistrate judge
filed a report and recommendation in which he recommended that the
petition be denied with prejudice.
      The report and recommendation specifically advised the parties
that objections to the report and recommendation were due within
fourteen days, and that the failure to object to the report and
recommendation “may forfeit rights on appeal.”          Doc. 10, p. 12.
The   time    period   for   filing   objections   to   the   report   and
recommendation has expired, and no objections to the report and
recommendation have been filed.
      The court agrees with the report and recommendation, and the
court hereby adopts the report and recommendation (Doc. 10).           The
petition is dismissed with prejudice.        Because reasonable jurists
would not disagree with this conclusion, the court certifies that
any appeal would be objectively frivolous.           The court denies a
certificate   of   appealability,       and   petitioner   should   not   be
permitted to proceed in forma pauperis.


Date: April 25, 2019                s/James L. Graham
                             James L. Graham
                             United States District Judge




                                    2
